DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Demian K. Jackson on 02/15/2022.

In the Claims:

Claim 3, line 1, replace the phrase “according to claim 2” with the phrase --according to claim 1--. 
Claim 4, line 1, replace the phrase “according to claim 2” with the phrase --according to claim 1--. 
Claim 16, line 1, replace the phrase “according to claim 15” with the phrase --according to claim 14--. 
Claim 17, line 1, replace the phrase “according to claim 15” with the phrase --according to claim 14--. 
Allowable Subject Matter
3.	Claims 1, 3-14, and 16-26 are allowed.

	Claims 1, 3-14, and 16-26 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “An Improve Direct Digital Converter for Bridge-Connected Resistive Sensors”, Nagarajan et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein in a first operation mode, conducting the first and fourth switches and turning off the second and third switches, thereby connecting the first power source to the first input and the second power source to the second input; in a second mode, conducting the second and third switches and turning off the first and fourth switches, thereby 

	Instead, Nagarajan et al. disclose a dual-slope ADC used for digitizing the output from a bridge to reduce the effect of mismatch in the ON resistance of the switch in the signal input, and a required buffer amplifier between the input signal and the input resistor to give the amplifier bridge output.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOAN M LE/Primary Examiner, Art Unit 2864